                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

NICHOLAS HEIMANN,

                       Plaintiff,                                     8:18CV128

        vs.                                               SECOND AMENDED ORDER
                                                        SETTING FINAL SCHEDULE FOR
                                                           PROGRESSION OF CASE
UNIVERSITY OF NEBRASKA BOARD OF
REGENTS, and DR. SURINDER K. BATRA,
in his official capacity and individually;

                       Defendants.

        This matter is before the Court on the parties’ Joint Motion to Modify Progression Order.
(Filing No. 25.) The Motion is granted, accordingly:

        IT IS ORDERED that the provisions of the Court's earlier, final progressions order remain
in effect, and in addition to those provisions, the following shall apply:

     1.      Motions for Summary Judgment and on Qualified Immunity. Motions for
summary judgment and/or on qualified immunity shall be filed not later than June 27, 2019. See
NECivR 56.1 and NECivR 7.1.

       2.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be
                 used at trial, shall be completed by July 14, 2019.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be
                 used at trial, shall be completed by July 14, 2019. Counsel may stipulate to
                 extensions of time to respond to discovery requests in accordance with Fed. R.
                 Civ. P. 29, but such extensions shall not extend any of the dates in this order;
                 any request to extend the deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than June 27,
                 2019, as to matters which are then ripe for decision; discovery matters arising
                 after that date may be the subject of motions until the deposition deadline.
                 Counsel are reminded of the provisions of NECivR 7.1(i). Motions to compel
                 shall not be filed without first contacting the chambers of the undersigned
                 magistrate judge to set a conference to discuss the parties’ dispute.
       3.      Disclosure of Expert Witnesses.1 Each plaintiff, counter-claimant, and cross-
claimant shall identify expert witnesses by July 15, 2019 and shall serve expert reports by July
15, 2019. Each Defendant, Counter-Defendant, and Cross-Defendant shall identify expert
witnesses by September 15, 2019, and serve expert reports by September 15, 2019.

        4.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                a. Nonexpert Witnesses - On or before February 21, 2020: The name, address
                   and telephone number2 of each witness, separately identifying those whom the
                   party expects to present and those whom the party may call if the need arises.

                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before February 21, 2020: A list of all exhibits it
                   expects to offer by providing a numbered listing and permitting examination of
                   such exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.

        5.      Motions in Limine.

                a. Motions in limine challenging the admissibility of expert testimony at trial
                   under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                   (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                   shall be filed by July 14, 2019, and accompanied by a request for a hearing if



        1
          A treating physician must be identified pursuant to Fed. R. Civ. P. 26(a)(2)(A), but a treating
physician is not deemed to be "retained or specially employed to provide expert testimony in the case" so
as to require a written report under Fed. R. Civ. P. 26(a)(2)(B).
        2
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
                                                    2
                   necessary. Failure to timely move for a hearing may constitute waiver of the
                   request for a hearing.

               b. Any other motions in limine shall be filed on or before March 13, 2020.

        6.      The Final Pretrial Conference with the assigned magistrate judge is set for March
20, 2020 at 10:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L. Hruska United
States Courthouse, Omaha, Nebraska. The final pretrial conference shall be attended by lead
counsel for represented parties. Counsel shall complete prior to the pretrial conference, all items
as directed in NECivR 16.2.3 By the time of the pretrial conference, full preparation for trial shall
have been made so that trial may begin immediately thereafter. The pretrial conference will
include a discussion of settlement, and counsel shall be prepared through investigation, discovery
and communication with clients and insurers, if any, to discuss fully the subject of settlement,
including realistic expectations about liability, obstacles to agreement, offers made, and offers
which can be made at the conference. Counsel shall be prepared to make additional offers or
proposals for settlement in behalf of their clients at the pretrial conference, and counsel shall be
prepared to make or opine on recommendations for further negotiations and conferences.

       7.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge's office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a
                  party and/or counsel for one or more of the parties. For purposes of this
                  paragraph, a jury is considered summoned for a trial at noon the business day
                  prior to the designated date of trial.




       3
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                 3
       8.       A 5-day non-jury trial is set to commence, at the Court's call, during the week of
April 13, 2020, in Omaha, Nebraska, before the Honorable Robert F. Rossiter, Jr., United
States District Judge. Unless otherwise ordered, jury selection shall be at the commencement of
trial.

        9.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 13th day of May, 2019.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                4
